IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT United States Court of Appeals
                                               Fifth Circuit

                                                                FILED
                                                            February 7, 2008

                              No. 06-51514               Charles R. Fulbruge III
                                                                 Clerk

TEXAS CABLE & TELECOMMUNICATIONS ASSOCIATION


                                        Plaintiff - Appellant
v.

PAUL HUDSON, in His Official Capacity as Chairman of the Public Utility
Commission of Texas; JULIE PARSLEY, in Her Official Capacity as
Commissioner of the Public Utility Commission of Texas; BARRY
SMITHERMAN, in His Official Capacity as Commissioner of the Public
Utility Commission of Texas


                                        Defendants - Appellees

                                  and

TEXAS COALITION OF CITIES FOR UTILITY ISSUES; GTE
SOUTHWEST INC, doing business as Verizon Southwest;
SOUTHWESTERN BELL TELEPHONE LP, doing business as SBC Texas;
GRANDE COMMUNICATIONS NETWORKS INC

                                        Intervenor Defendants - Appellees



               Appeal from the United States District Court
                    for the Western District of Texas
                         USDC No. 1:05-CV-721
                                       No. 06-51514

Before JOLLY, DAVIS, and WIENER, Circuit Judges.
E. GRADY JOLLY, Circuit Judge:*
       The Texas Cable & Telecommunications Association (“TCTA”), on behalf
of its member cable providers, filed suit challenging a statute recently enacted
by the Texas legislature that was intended to reform the cable service industry
in the state. The TCTA claimed the statute was unconstitutional primarily
because it unjustifiably discriminated against its members, who are incumbent
cable providers, in favor of those providers who would now be permitted to enter
the market under the new statutory scheme. Furthermore, the TCTA also
alleged that the Texas statute violated the Supremacy Clause. The district court
dismissed the complaint under Rule 12(b)(6), Fed. R. Civ. P., holding that the
TCTA lacked standing because no discernable injury had occurred and that the
case was not yet ripe for litigation. The TCTA appeals that dismissal. We hold
that the TCTA’s complaint adequately alleges Article III standing to survive a
Rule 12(b)(6) motion. The district court therefore erred in dismissing the
complaint, requiring that we therefore REVERSE and REMAND for such
further proceedings as are appropriate.
                                              I.
       This case arises from an effort by the Texas legislature to overhaul the
regulation of the cable industry and video programming in the state.
Understanding this effort requires some description of the system that the
legislature sought to replace.
       A variety of different groups compete to bring video programming to Texas
communities. Many communities have a single “incumbent” cable operator,
often the operator that first introduced cable services to that community. These


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2
                                  No. 06-51514

cable operators now face direct competition from overbuilders—companies that
build cable systems in areas that are already served by another cable
operator—and from telephone companies attempting to expand into new
markets.
      All of these cable providers—incumbents, overbuilders, and telephone
companies—must use public rights of way to install their equipment. In order
to use these public facilities, the original cable providers in a community had to
seek the permission of municipalities before constructing their cable systems.
This permission took the form of “franchise agreements,” long-term contracts
with municipalities in which cable operators were allowed to build their systems
in exchange for extensive municipal regulation, including the payment of fees.
      The terms of the franchise agreements came under federal regulation in
1984, when Congress added Title VI to the Federal Communications Act. Title
VI allows these franchise agreements, but requires that the franchise
agreements meet certain federal standards. A franchising authority must
assure, for example, that franchisees do not deny cable services to potential
subscribers based on the low income of the region in which the potential
subscribers reside. Later amendments addressed competition. Franchising
authorities are now prohibited from granting exclusive franchises to cable
operators, many of which had monopolies in their respective local markets.
Congress also repealed a ban that prevented telephone service providers from
entering the video services market. Although these measures encouraged
competition in the cable industry, many cable operators in Texas still operated
as monopolies in their respective franchise areas.
      The growth of competition, that is, allowing new entrants into the
municipal markets, was hindered because franchise agreements remained at the
local, rather than state, level. A new entrant to the cable service market, such
as a telephone company, would therefore have to negotiate separate contracts


                                        3
                                 No. 06-51514

with each target municipality. The costs of negotiating these individual license
agreements, and the potential for variance among them, led to the passage of the
“Act Relating to Furthering Competition in the Communications Industry” (“the
Act”), an amendment to the Texas Utility Code.
      The Act creates a state (as opposed to a local) franchising process. A new
entrant must first petition the Texas Public Utility Commission (“the PUC”) for
permission to operate in the communities it seeks to enter. If the new entrant
is able to satisfy some very basic requirements, the PUC is obliged to grant the
requested certificate of franchise authority for the market or markets applied
for. Incumbent providers, however, are explicitly excluded from this process for
the communities in which they operate and remain bound to their previous
franchise agreements. On the other hand, overbuilders operating in the same
market as the incumbent are allowed to terminate their municipal agreements
in favor of the new state certification process. This disparate treatment of
incumbents, as opposed to new entrants and overbuilders, led to the lawsuit at
issue here. The TCTA, representing its members, filed suit the day after the
passage of the Act, seeking to have the Act declared unlawfully discriminatory
and to enjoin its enforcement.
                                       II.
      The TCTA claimed that the Act violated the United States Constitution in
several respects. According to the TCTA, the Act’s discrimination against its
members by favoring new entrants and overbuilders is without reasonable
justification, and consequently violates the First Amendment, and the Due
Process and Equal Protection Clauses of the Fourteenth Amendment. The TCTA
further claimed that the Act is incompatible with various sections of the Federal
Communications Act, and thus is in violation of the Supremacy Clause. Several
interested parties intervened on behalf of the state defendants and filed motions
to dismiss. The district court, largely on the strength of an in-court statement


                                       4
                                   No. 06-51514

by the TCTA that “it’s too soon to tell” what impact the Act will have on the
profit of its members and competition among cable providers, found that each of
the claims made by the TCTA were non-justiciable for lack of standing and
ripeness. More specifically, the district court concluded that the TCTA failed to
allege a concrete, cognizable injury suffered, or likely to be suffered, by any of its
members and, moreover, had admitted that the time was not ripe for making
such a determination. The district court therefore granted a rule 12(b)(6) motion
to dismiss for failure to state a claim with respect to all defendants and
intervenor-defendants. This appeal followed.
                                         III.
      The TCTA argues that it has alleged straightforward injuries that make
its claims justiciable.    The new regulatory structure created by the Act
discriminatorily removes certain regulatory restrictions on potential competitors
while leaving those restrictions in place with respect to incumbent cable
providers; this competitive disadvantage to incumbent providers, it is argued,
results in a justiciable economic injury, irrespective of whether the TCTA’s
members have actually yet faced the increased competition. Further, the TCTA
argues that the statute’s unreasonable categorization and consequent differing
treatment of various service providers—new entrants and overbuilders against
incumbents—alone constitutes a cognizable constitutional injury.                And,
concerning both injury and ripeness, the TCTA urges that it never made a
general admission before the district court that its members had not yet suffered
an injury. Instead, the TCTA contends that it only acknowledged that it is too
soon to tell whether the injury will mean its member providers will have to
operate at an actual deficit. Finally, with respect to ripeness, the TCTA points
out that its various complaints about the Act are purely legal—no further factual
development is necessary in order for the case to proceed.



                                          5
                                   No. 06-51514

      A number of arguments supporting the district court’s ruling, as well as
alternative arguments, are advanced by various of the defendants. At the
bottom of all of these, however, is the same complaint: lack of detail in the
TCTA’s allegations. The TCTA did not specify which of its members would be
injured; nor did it allege the precise harms that its members would suffer under
the Act. This lack of specificity was construed by the district court—and is now
argued by the defendants— to mean that the TCTA lacked standing because no
one member of the TCTA is alleged to face an actual economic harm; the TCTA
therefore could show no “concrete” injury. Moreover, this uncertainty about the
precise effect that the Act would have on the TCTA’s members led the district
court to conclude that the TCTA had filed suit prematurely.              Thus, the
possibility that the Act had no effect on some of the TCTA’s membership, and
that it may not have economically disadvantaged all of those that it did affect,
was sufficient reason to find justiciability lacking.
      Several prospective competitors to the TCTA’s members join in this
argument, but along slightly different lines. Expanding on a brief statement
made by the district court, they urge that the TCTA has challenged the Act on
its face; as such, the TCTA must show not only that the Act is unconstitutional
in all of its applications, but that it also has caused concrete injury in all of its
applications. The argument continues, asserting that, because of the nature of
the TCTA’s claims, its failure to state the specific ways in which all or any of its
members have been injured is fatal to a claim of standing.
      Precisely the same considerations animate the challenge to the TCTA’s
assertion of associational standing. The Texas Coalition of Cities for Utility
Issues (“TCCUI”) argues that the TCTA lacks associational standing because the
Act will have diverse effects on the TCTA’s membership—some members will not
be put at a disadvantage and those that are will be disadvantaged in widely
varying degrees. As a result, the TCCUI claims that the participation of the


                                         6
                                  No. 06-51514

TCTA’s individual members is necessary to resolve this case, and the TCTA
thereby lacks standing to bring suit on behalf of a group with such diverse
interests and alleged, but undetermined, injuries.
                                        IV.
                                        A.
      The district court dismissed the TCTA’s complaint for lack of standing
under Rule 12(b)(6). Thus, as we have made clear, the precise and only issue
before us is whether, for purposes of surviving a Rule 12(b)(6) motion, the
plaintiffs have alleged grounds for standing. Dismissals under Rule 12(b)(6) are
reviewed de novo. Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242, 246 (5th Cir.
1997).
            A motion to dismiss under rule 12(b)(6) is viewed with
      disfavor and is rarely granted. The complaint must be liberally
      construed in favor of the plaintiff, and all facts pleaded in the
      complaint must be taken as true. The district court may not dismiss
      a complaint under rule 12(b)(6) unless it appears beyond doubt that
      the plaintiff can prove no set of facts in support of his claim which
      would entitle him to relief. . . . The question therefore is whether in
      the light most favorable to the plaintiff and with every doubt
      resolved in his behalf, the complaint states any valid claim for relief.

Id. at 247 (internal citations and quotation marks omitted). We begin with the
proposition that the Constitution of the United States limits the jurisdiction of
federal courts to “Cases” and “Controversies.” Allen v. Wright, 468 U.S. 737, 750
(1984). A central element of this jurisdictional limitation is the doctrine of
standing, which “set[s] apart the ‘Cases’ and ‘Controversies’ that are of the
justiciable sort referred to in Article III.” Lujan v. Defenders of Wildlife, 504
U.S. 555, 560 (1992). Standing ensures that a plaintiff has “‘alleged such a
personal stake in the outcome of the controversy’ as to warrant his invocation of
federal-court jurisdiction and to justify exercise of the court’s remedial powers
on his behalf.” Warth v. Seldin, 422 U.S. 490, 498–99 (1975) (quoting Baker v.


                                         7
                                   No. 06-51514

Carr, 369 U.S. 186, 204 (1962)). Accordingly, an association may appear as a
plaintiff so long as it is asserting either its own interests as an association or by
appearing “solely as the representative of its members.” Id. at 511.
      In order to have such representational standing, an association must
satisfy three requirements: “(a) its members would otherwise have standing to
sue in their own right; (b) the interests it seeks to protect are germane to the
organization’s purpose; and (c) neither the claim asserted nor the relief
requested requires the participation of individual members in the lawsuit.” Hunt
v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343 (1977). Thus, because
standing must exist independently among the association’s membership,
“representational standing . . . does not eliminate or attenuate the constitutional
requirement of a case or controversy.” See Warth, 422 U.S. at 511. The
association must still show that “its members, or any one of them” have
standing. Id.
      The Supreme Court has “established that the irreducible constitutional
minimum of standing contains three elements”: injury-in-fact, causation, and
redressability. Lujan, 504 U.S. at 560. Only injury-in-fact is in dispute here.
Though the terms used in defining an injury-in-fact are “concededly not
susceptible of precise definition,” Allen, 468 U.S. at 751, the plaintiff is required
to show “an invasion of a legally protected interest which is (a) concrete and
particularized and (b) actual or imminent, not conjectural or hypothetical.”
Lujan, 504 U.S. at 560. (internal citations and quotation marks omitted).
What’s more, “a plaintiff must demonstrate standing for each claim he seeks to
press.” DaimlerChrysler Corp. v. Cuno, 126 S. Ct. 1854, 1867 (2006).
                                         B.
      Before reaching the substantive issues related to standing, the procedural
posture of this case—dismissal on the pleadings—requires some comment, for
it informs the adequacy of the TCTA’s claims for standing. The burden of

                                         8
                                  No. 06-51514

establishing the elements of standing is on the party seeking jurisdiction in the
federal courts. Lujan, 504 U.S. at 561. And “each element must be supported
in the same way as any other matter on which the plaintiff bears the burden of
proof, i.e., with the manner and degree of evidence required at the successive
stages of the litigation.” Id. Evidently then, the requirements of the plaintiff
with respect to a motion to dismiss and an adversarial motion for summary
judgment will be substantially different. Indeed, “[a]t the pleading stage,
general factual allegations of injury resulting from the defendant’s conduct may
suffice, for on a motion to dismiss we ‘presum[e] that general allegations
embrace those specific facts that are necessary to support the claim.’” Id.
(quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990)) (alteration in
original). In contrast, general allegations will not suffice for summary judgment;
specific facts must be adduced instead. See id.
      As in this case, the stage of litigation determined the standing analysis in
Bennett v. Spear, 520 U.S. 154 (1997). In Bennett, a number of plaintiffs objected
to a biological opinion issued by the Fish and Wildlife Service. Id. at 157. That
biological opinion, which was mandated by the Endangered Species Act of 1973,
suggested that certain reservoirs maintain minimum water levels for the
purpose of protecting indigenous species of life. Id. at 157–58. The plaintiffs
complained that such minimum levels would diminish their use of the reservoirs
for irrigation and other purposes, causing them injury. Id. at 160.
      The government contended that the plaintiffs had no standing to bring
such a suit. Id. at 161. Specifically, the government argued that the plaintiffs’
allegations failed to satisfy the injury-in-fact element of standing “because they
demonstrate only a diminution in the aggregate amount of available water, and
do not necessarily establish . . . that petitioners will receive less water.” Id. at
167. But the court, relying on Lujan, rejected this argument: “Given petitioners’
allegation that the amount of available water will be reduced and that they will

                                         9
                                         No. 06-51514

be adversely affected thereby, it is easy to presume specific facts under which
petitioners will be injured.” Id. at 168. Because the facts necessary for the
aggregate diminution of available water to harm the petitioners reasonably
could be inferred, the court found the injury-in-fact standing requirement
satisfied. See id.
       This appeal presents an analogous situation. The TCTA has made general
allegations of direct harm, arguing that the Act singles out incumbent cable
providers for treatment different from other parties. Perhaps most significantly,
the TCTA contends that all of its members are prepared to seek state-level
franchises if they are permitted to do so, indicating that the TCTA members
consider the Act to be to their universal benefit (if they can be included). As in
Bennett, then, the TCTA’s complaint has not identified a specific member who
will be injured by the government action. But these allegations, referring to the
general membership, state that the TCTA’s membership is adversely affected by
the Act through its discriminatory denial of a desirable benefit. The central
inquiry before us, then, is whether the injuries that the TCTA generally alleges
support the kind of reasonable inference made in Bennett by which a
constitutionally sufficient injury-in-fact may be presumed.1




       1
          The cases cited by the state defendants do not show that such a presumption may not
be made on the facts before us. Instead they demonstrate that there must be some rational
basis for that presumption. In both Public Citizen, Inc. v. Bomer, 274 F.3d 212 (5th Cir. 2001)
and Ward v. Santa Fe Independent School District, 393 F.3d 599 (5th Cir. 2004), the plaintiffs
had failed to show a connection between the alleged unconstitutional actions and an injury to
the plaintiffs themselves. See Bomer, 274 F.3d at 218 (noting that the plaintiffs “point[ed] to
no past case in which a judgment was tainted by contributions; they mention[ed] no current
litigation in which an opposing party or lawyer contributed to the judge’s campaign; and they
merely speculate[d] as to the future”); Ward, 393 F.3d at 606 (noting that “[t]he only legal right
or interest of the [plaintiffs] even vaguely asserted in the complaint is their right, as taxpayers,
to make certain that public entities do not use tax revenue to support unconstitutional acts”).

                                                10
                                       No. 06-51514

                                              C.
       The TCTA argues that its standing to challenge the Act is adequately
supported by two types of injury: economic injury and constitutional injury.
First, the TCTA alleges that the Act has the effect of depriving its members of
revenue and profit and, second, that the Act inflicts a constitutional injury by
unjustifiably treating incumbent cable providers differently from new entrants
to the video services market. These injuries, in the light of Bennett, are more
than sufficient to establish the TCTA’s standing and require only brief comment.
       Deprivation of revenue and profit is premised by the TCTA on lost
business opportunities resulting from the Act’s allowing new players into the
TCTA members’ respective municipal markets on more favorable terms. More
specifically, the Act allows competitors to the incumbent cable providers to enter
municipal markets with no requirement for municipal licensing and pass these
savings on to consumers, while incumbents remain burdened with licensing
costs. The TCTA therefore identifies its members’ threatened loss of revenue
with this increased competition that the Act allows.                   And the regulatory
allowance of increased competition in a plaintiff’s market has been established
in our circuit as a clear injury-in-fact, see Environmental Defense Fund v. Marsh,
651 F.2d 983 (5th Cir. 1981); Hollingsworth v. Harris, 608 F.2d 1026, 1028 (5th
Cir. 1979) (per curiam), even when such competition is inchoate, as it is here.2
As a result, the presumption of Bennett is well-supported: the Act was passed

       2
         Marsh, where the increased competition was government sponsored, illustrates this
point well. There, a railroad and other plaintiffs objected to a governmental decision that
made the construction of a canal more likely. See id. at 1003. Because the canal would
compete with the railroad in the shipping market—and despite the fact that the canal’s
construction, much less its competition with the railroad was anything but imminent—the
court found there to be sufficient injury for standing. See id. at 1004. See also Hollingsworth,
608 F.2d at 1028 (finding “[e]conomic ‘injury’ in the form of increased competition” adequate
for standing where nursing home owner challenged administrative decision that would have
allowed entry of competitor into market but where competition had not yet taken place); New
England Public Commc’ns Council, Inc. v. FCC, 334 F.3d 69, 74 (D.C. Cir. 2003); Adams v.
Watson, 10 F.3d 915, 921 (1st Cir. 1993) (collecting cases).

                                              11
                                         No. 06-51514

to increase competition and a reasonable inference may therefore be made that
the TCTA’s members are harmed at least to the same extent as the plaintiffs in
Marsh and Hollingsworth.
                                                D.
       In addition to competitive or economic injury, a constitutional injury also
provides standing. The TCTA contends that the Act unlawfully discriminates
against its membership by unjustifiably favoring non-incumbents over
incumbents. Discriminatory treatment at the hands of the government is an
injury “long recognized as judicially cognizable.” Heckler v. Mathews, 465 U.S.
728, 738 (1984). And such injury is recognizable for standing irrespective of
whether the plaintiff will sustain an actual or more palpable injury as a result
of the unequal treatment under law or regulation. See Ne. Fla. Chapter of the
Associated Gen. Contractors of America v. City of Jacksonville, 508 U.S. 656, 666
(1993).3 Here, the Act facially discriminates against the TCTA’s membership by
extending the benefit of a state-wide license to its competitors while denying
that same benefit to incumbent cable providers. As Northeastern held, such
discrimination can constitute an injury because it positions similar parties
unequally before the law; no further showing of suffering based on that unequal


       3
          Furthermore, the Supreme Court has recognized that such discrimination need not
be predicated on suspect classifications to constitute cognizable injury. In Clinton v. City of
New York, 524 U.S. 417 (1998), several groups challenged the constitutionality of the Line
Item Veto Act. One of these groups, a farmer’s cooperative, claimed that it was injured when
the President canceled a tax benefit that would have aided it in obtaining certain processing
facilities. See id. at 432. This tax benefit was one of a number of benefits instituted by
Congress in the Taxpayer Relief Act of 1997, but only one of two that the President vetoed.
Id. In defending the statute, the government argued that the cooperative had not shown that
it “would have actually obtained a facility on favorable terms.” Id. at 433 n.22. The court
rejected this argument, citing Northeastern Florida for the proposition that “denial of a benefit
in the bargaining process can itself create an Article III injury, irrespective of the end result.”
Id. The farmer’s cooperative, consisting of Idaho potato farmers, assuredly was not a member
of a suspect classification. We do note that this holding is illustrative of the fact that the line
between constitutional and economic injury can sometimes be a bit blurred.


                                               12
                                         No. 06-51514

positioning is required for purposes of standing. Accordingly, the TCTA has
alleged a constitutional injury that survives a Rule 12(b)(6) motion.4
                                                E.
       Ripeness is the last matter requiring our attention. “To determine if a
case is ripe for adjudication, a court must evaluate (1) the fitness of the issues
for judicial decision, and (2) the hardship to the parties of withholding court
consideration.” Texas v. United States, 497 F.3d 491, 498 (5th Cir. 2007). The



       4
        The reasons we have noted above are sufficient to conclude that the district court erred
in dismissing the TCTA’s complaint for lack of standing and that the case must proceed to the
next step. We will, however, briefly note further arguments that defendants make regarding
standing. Each lacks merit.

        With respect to associational standing, only the third of the three requirements is
directly challenged, that is that the individual participation of the members of the association
is unnecessary. Member participation is not required here. The TCTA alleges that the Act
increases competition for its membership. Such allegations are, in the light of Bennett and
Marsh, more than sufficient to establish standing; the participation of the TCTA’s members
would merely provide more detail to the already sufficient general allegation that the TCTA’s
members will face increased competition due to the actions of the Texas legislature. Such
economic data is not required under Northeastern Florida—discrimination and its coordinate
loss of opportunity to compete is sufficient.

        The defendants also argue that the TCTA has mounted a facial challenge; it therefore
must show injury in every application of the Act. For standing purposes, the Supreme Court
has said that “[w]hen asserting a facial challenge, a party seeks to vindicate not only his own
rights, but those of others who may also be adversely impacted by the statute in question. In
this sense, the threshold for facial challenges is a species of third party (jus tertii) standing.”
City of Chicago v. Morales, 527 U.S. 41, 55 n.22 (1999) (plurality opinion). See also Henderson
v. Stalder, 287 F.3d 374, 385 n.4 (5th Cir. 2002) (Jones, J., concurring); Thibodeau v.
Portuondo, 486 F.3d 61, 71 (2d Cir. 2007). But the TCTA is only asserting the interests of its
members in a representational capacity, rather than the interests of third parties not before
the court. The proper inquiry is therefore one of associational standing rather than third-party
standing. Cf. United Food and Commercial Workers Union Local 751 v. Brown Group, Inc.,
517 U.S. 544, 557 (1996) (“Indeed, the entire doctrine of ‘representational standing,’ of which
the notion of ‘associational standing’ is only one strand, rests on the premise that in certain
circumstances, particular relationships (recognized either by common-law tradition or by
statute) are sufficient to rebut the background presumption (in the statutory context, about
Congress's intent) that litigants may not assert the rights of absent third parties.” (footnotes
omitted)). In any event, both of the defendants’ arguments that the dismissal of the complaint
can be justified for failure to satisfy the standards of, first, associational standing, or, second,
a facial challenge, lack merit.

                                                13
                                    No. 06-51514

doctrines of ripeness and standing “often overlap in practice, particularly in an
examination of whether a plaintiff has suffered a concrete injury.” Id. at 496.
And such is the case here.
      The dismissal for lack of ripeness apparently was based in substantial part
on a statement made by the TCTA during oral argument before the district
court, specifically, its answer that “it’s too soon to tell” in response to the district
court’s questioning regarding the effect of the Act on the profits of the TCTA’s
members. The district court therefore appears to have concluded on that basis
that the level of economic injury suffered by the TCTA’s members was not yet
discernable and therefore considered them not yet injured; thus the case was not
fit for litigation. But, as set out above, allegations of tactile economic harm are
not a necessary predicate of a cognizable injury, particularly given the
procedural posture of this case at the time of dismissal. As such, no other events
needed to have been alleged for the TCTA’s stated injury to satisfy Article III
requirements. In short, the defendants’ ripeness argument lacks merit for
essentially the same reasons that we have rejected their standing arguments.
                                          IV.
      We thus conclude that the TCTA has alleged injuries sufficient to satisfy
the requirements of standing, and its claims are ripe for further proceedings.
Accordingly, the judgment of the district court is REVERSED and the case is
REMANDED for further proceedings not inconsistent with this opinion.




                                          14